DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Examiner notes that denial of priority was explained in the previous Office Actions. The denial is repeated herein and updated to reflect claim amendments for purposes of clarity of the record. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/516,016, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 1 recites features directed towards an enclosure that attaches to and at least partially encloses the housing of the wearable device. The prior-filed application does not disclose an enclosure that attaches to and at least partially encloses the housing of the wearable device
Accordingly, claim 1 and all claims depending therefrom are not entitled to the benefit of the prior-filed application. Claim 1 and all claims depending therefrom are instead entitled to the benefit only of the filing date of the non-provisional application, and are therefore afforded an effective filing date of 6/6/2018. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 - 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a “ratchet mechanism having micro-teeth and micro-grooves configured to cooperate together to ratchet the band …” (last paragraph). 
Applicant’s specification discloses “ratchet mechanism 302 includes micro-teeth or grooves for an improved fit … as shown in FIG. 3, micro-teeth are formed on the wrist band 300. In other implementations, the micro-teeth can be built into the ratchet mechanism 302 and the band can be smooth” ([0028], as published, emphasis added). 
The specification therefore discloses either micro-teeth or micro-grooves as part of the ratchet mechanism, and does not disclose that the micro-teeth and micro-grooves “cooperate together to ratchet the band.”
Claim 1 thus presents new matter. Claims 3 - 6 are rejected by virtue of dependency. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 - 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the following reasons:
It is grammatically unclear whether “for improved volumetric measurement of a function of a human organ at a location on the human's skin” in lines 1 - 2 attempts to modify the claimed apparatus or the wearable device.
There is unclear antecedent basis for “a wearable device” in line 5. It is unclear if this is the wearable device recited in line 1. For the purposes of examination, the limitation will be interpreted as intending to refer to the wearable device recited in line 1. 
It is unclear how the ratchet mechanism has “micro-teeth and micro-grooves configured to cooperate together to ratchet the band.” As discussed in the written description rejections above, applicant has not disclosed the claimed features, but has instead disclosed that the ratchet mechanism includes either micro-teeth or grooves. Moreover, those of ordinary skill in the art would understand a ratchet mechanism to be a set of teeth/ridges/etc. with which a pawl/cog/etc. engages. Those of ordinary skill in the art would not understand how a ratchet mechanism may comprise “micro-teeth and micro-grooves configured to cooperate together to ratchet the band.” The meaning of the claim is therefore not clear. For the purposes of examination, any ratchet mechanism having micro-teeth or micro-grooves configured to ratchet the band will be interpreted as meeting the claim.
It is unclear which physical structures are being recited as part of the claimed invention versus what which physical structures are being recited only as intended use of the claimed invention, which renders the scope of the claim ambiguous. For example, the claim recites that the apparatus is “on a wearable device” but does not recite the “wearable device” as part of the claimed invention. Is the “wearable device” part of the claimed invention? If not, how can the claimed apparatus be required to be “on” the wearable device? Does the claim intend to recite that the claimed apparatus is merely configured to be “on a wearable device”? If the “wearable device” is part of the claimed invention, then is the PPG sensor “positioned on an underside of a housing of a wearable device” also part of the claimed invention, even though the claim has not clearly recited that the invention comprises the sensor? Further, the claim recites limitations directed towards a “band connected with the wearable device” and requires that the “ratchet mechanism” is “connected with the band,” but does not recite that the claimed invention comprises the band. In contrast, such features appear to be intended by dependent claims 3 and 6. Is the “band” part of the claimed invention or not? If not, how can the claimed ratchet mechanism be required to be “connected with” the band? Does the claim intend to recite that the ratchet mechanism is merely configured to be “connected with the band”? To overcome this rejection, examiner suggests either positively reciting the wearable device, band, and PPG sensor as components of the claimed apparatus or amending the claim to clarify that the apparatus is configured to be used with the wearable device, band, and PPG sensor. For the purposes of examination, the claim will be interpreted as intending to require that the claimed invention includes the wearable device, band, and PPG sensor.

Claim 3 is indefinite for the following reasons:
The claim recites dependency upon claim 2, which is canceled. It is unclear what claim that claim 3 depends from. 
There is unclear antecedent basis for “a band” in line 1. It is unclear if the claim is repeating the limitations of the band that are recited in claim 1 or if the claim attempts to require a second band. Moreover, it is unclear how the claimed band may be “to position the PPG sensor at the location on the human's skin,” as claim 1 has already required that this function is achieved by the ratchet mechanism. For the purposes of examination, the band of claim 1 will be interpreted as meeting the claim. 

Claims 4 - 5 are rejected by virtue of dependency. 

Claim 6 is indefinite because there is unclear antecedent basis for “a wrist band” in line 6. It is unclear if the claim is repeating the limitations of the band that are recited in claim 1 or if the claim attempts to require a second band. Moreover, it is unclear how the claimed band may be “for securing the housing to the human's skin,” as claim 1 has already required that this function is achieved by the ratchet mechanism. For the purposes of examination, the band of claim 1 will be interpreted as meeting the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 3 - 6 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 reads on a human organism because it positively recites that the wearable device is in an active state of “being worn at the location on the human's skin,” thereby requiring “the location on the human's skin” as part of the claimed apparatus. To overcome this rejection, examiner suggests amending the claim to use “configured to” language to clarify that the wearable device is “configured to” be worn at the location. 
Claims 3 - 6 are rejected by virtue of dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gassoway et al. (US 2015/0342529, of record, hereinafter “Gassoway”) in view of Magniez et al. (US 2015/0272458, of record, hereinafter “Magniez”) and Masuda et al. (US 2018/0000413, hereinafter “Masuda”).
	Regarding claim 1, Gassoway shows (figs. 1A - 3) an apparatus on a wearable device (wearable electronic device 10, figs. 1A - 3). The apparatus and wearable device are interpreted as being for the intended function of improving volumetric measurement of a function of a human organ at a location on a human’s skin, at least because a barrier functions to seal a photoplethysmogram (PPG) sensor from ambient light noise ([0006]; [0040]). The wearable device is configured to be worn at the location by a band (composite band 12, [0008] and figs. 1A - 1B) connected with the wearable device. A photoplethysmogram (PPG) sensor ([0005] - [0007]; optical pulse-rate sensor 60, [0023] and figs. 1A - 3) is positioned on an underside (figs. 1A- 3: the side of device 10 that faces the user’s skin when device 10 is in use is interpreted as the “underside”) of a housing (housing 124 comprising light stop 116 and light guide 122, [0037] and fig. 2) of the wearable device, and is configured to be used for the volumetric measurement. The apparatus comprises:
an enclosure (frame “embodied herein as the pillow contact sensor 56,” [0028] and figs. 2 - 3; frame 320, [0042] and fig. 3) that attaches to and at least partially encloses the housing (refer to fig. 2 showing frame 320/pillow contact sensor 56 attached to and at least partially enclosing light stop 116 and light guide 122, which are components of housing 124), the enclosure having a barrier (elevated rim, [0006]; ambient light-blocking rim structure of pillow contact sensor 56, [0040] and figs. 1A - 3; “outer frame portion 324 … referred to herein as a rim,” [0042]) sized and formed to circumscribe the PPG sensor ([0005] - [0007]; optical pulse-rate sensor 60, [0023] and figs. 1A - 3) on the underside of the housing, the barrier being configured to inhibit ambient light around the wearable device from reaching the PPG sensor (“elevated rim to seal the optical pulse-rate sensor from ambient light noise,” [0006]; “ambient light-blocking rim structure” of pillow contact sensor 56, [0040] and figs. 1A - 3); and 
a ratchet mechanism (rack feature and pawls ratchet into tighter fitting set points, [0012] and fig. 1B) connected with the band, the ratchet mechanism having micro-grooves (rack feature, [0012] and fig. 1B) configured to ratchet the band. The ratchet mechanism is at least physically capable of being used to compress the barrier onto the human's skin to maintain a fixed position of the housing on the human's skin to fix the PPG sensor at the location on the human's skin to sense the function of the human organ at the location on the human's skin, at least because the barrier functions to seal the PPG sensor from ambient light noise ([0006]; [0040]).
	Gassoway does not discuss whether or not the barrier is elastomeric and waterproof, such that the band inhibits water around the wearable device from reaching the PPG sensor.
	Magniez discloses a heart rate monitor and strap. Magniez teaches a barrier that is elastomeric (compressible edge portion 10a or 10b, made of a thermoplastic silicone vulcanizate1, [0055] and figs. 1A - 1B). Magniez also discusses that the elastomeric barrier is water-resistant and inhibits water around the wearable device from reaching the PPG sensor (water resistance, [0019]; “water resistant to allow the device to be used for wet weather outdoor exercise and for swimming,” [0023]), but does not specifically state that the barrier is waterproof.
Masuda discloses measurement apparatus for measuring biological information. Masuda teaches a barrier that is waterproof (“elastic member 112 … flexible waterproof rubber boot,” [0049] and fig. 2). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Gassoway’s invention to have the barrier be elastomeric and inhibit water around the wearable device from reaching the PPG sensor, as taught by Magniez, in order to use an appropriate material to facilitate sealing the wearable device against the user's skin and holding the strap in place with any device mounted to the strap being held firmly in a stationary position, as discussed by Magniez ([0055]), while allowing the device to be used for wet weather outdoor exercise and for swimming, as discussed by Magniez ([0023]). Applicant is respectfully reminded that the selection of a known material based on its suitability for its intended use is considered to be prima facie obvious. See MPEP 2144.07.
	It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gassoway and Magniez to have the barrier be not only water-resistant but fully waterproof, as taught by Masuda, in order to facilitate ensuring that even small amounts of water do not penetrate the device and damage the PPG sensor or contaminate the measurements, as is well-understood in the art.
	The combined invention of Gassoway, Magniez, and Masuda is interpreted as meeting the limitations of claim 1 as best understood in light of the written description and clarity deficiencies discussed in the 112(a) and 112(b) rejections above. 

	Regarding claim 3, the combined invention of Gassoway, Magniez, and Masuda discloses the claimed invention substantially as noted above. Gassoway further shows the band (band 12, [0008] and figs. 1A - 1B), as discussed above in the art rejection of claim 1.
	The combined invention of Gassoway, Magniez, and Masuda is interpreted as meeting the limitations of claim 3 as best understood in light of the clarity deficiencies discussed in the 112(b) rejections above.

	Regarding claim 4, the combined invention of Gassoway, Magniez, and Masuda discloses the claimed invention substantially as noted above. Gassoway further shows that the barrier is opaque so as to keep external light from reaching the PPG sensor, as the barrier is light-blocking (elevated rim to seal the optical pulse-rate sensor from ambient light noise, [0006]; ambient light-blocking rim structure of pillow contact sensor 56, [0040] and figs. 1A - 3).

	Regarding claim 5, the combined invention of Gassoway and Magniez discloses the claimed invention substantially as noted above. Further, in the combined invention of the prior art, the elastomeric, waterproof barrier facilitates sealing the wearable device against the user's skin and holding the strap in place with any device mounted to the strap being held firmly in a stationary position (Magniez: [0055]), as discussed above in the art rejection of claim 1. The elastomeric, waterproof barrier of the prior art is therefore at least physically capable of forming a waterproof seal between an underside of a housing and a human's skin when applied at the location on the human’s skin, depending on the size of the user’s wrist and how tightly the device is pressed to the user’s skin. The prior art therefore meets the claim.

	Regarding claim 6, the combined invention of Gassoway, Magniez, and Masuda discloses the claimed invention substantially as noted above. Gassoway further shows the band (band 12, [0008] and figs. 1A - 1B), as discussed above in the art rejection of claim 1.
	The combined invention of Gassoway, Magniez, and Masuda is interpreted as meeting the limitations of claim 6 as best understood in light of the clarity deficiencies discussed in the 112(b) rejections above.

Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive or are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant argues on page 5 that ‘according to the rejection, Gassoway's frame 320 is the enclosure. But Gassoway's frame 320 fails to "at least partially enclose" the housing, because the frame is embedded within and part of a housing.’ 
Examiner respectfully disagrees. Gassoway's housing 124 comprises light stop 116 and light guide 122 (“light stop 116 and light guide 122 may be formed in the same mold, to create a housing 124,” [0037] and fig. 2). The frame 320 is “embodied herein as the pillow contact sensor 56” ([0028] and figs. 2 - 3). As can be seen at least  in fig. 2, the frame 320/pillow contact sensor 56 is attached to and at least partially encloses light stop 116 and light guide 122, which are components of housing 124.
Applicant argues on page 5 that ‘Gassoway's frame 320 is not an enclosure that has a "waterproof, elastomeric barrier" as claimed in amended claim 1.’ 
In response, it is noted that the rejection does not assert that Gassoway’s barrier is waterproof and elastomeric. Magniez is relied upon to teach an elastomeric barrier that inhibits water around the wearable device from reaching the PPG sensor. However, since Magniez does not specifically state that the barrier is waterproof, Masuda is introduced to address this limitation of claim 1. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that the thermoplastic vulcanizates (TPV) are elastomers, as is understood in the materials arts. See for example the description of TPVs at http://polymerdatabase.com/Polymer%20Brands/TPV.html, which states that “Thermoplastic vulcanizates (TPVs), also called vulcanized TPEs, are a special class of low-cost, high-volume elastomers that combine the advantages of thermoplastics with those of rubbers.”